- significant index no 2uu7130296 department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jan - t ep ra az in re company this letter constitutes notice that your request for a waiver of the minimum_funding has standard for the above-named plan for the plan_year ending february been denied application of the was made by ground the company’s primary business had been the sale and custom application of current financial hardship was brought on by many factors after the events of date the company was forced to cease operations for several months the company was unable to raise its prices because its to meet growing expenses because of the general downturn experienced by the agriculture industry additionally the company suffered damage to two of its resulting in additional unforeseen expenses as a result the company made the decision in november has expanded by pursuing other business opportunities specifically the company started a coffee franchise and began leasing industrial property that it owns to cease its agricultural operations however the company were not allowed to the ‘and of unencumbered industrial property that the company identified a buyer for the company owns the company intends to use the proceeds of this sale to fully fund the plan and then terminate the plan in the next year or two sec_412 of the code states that one of the factors in determining temporary substantial business hardship is whether it is reasonable to expect that the plan will be continued only if the waiver is granted since the company has indicated that it is planning on terminating the plan it is not reasonable to expect that the plan will be ‘continued only if the waiver is granted you were notified in a letter dated date that your request had been - tentatively denied and you were offered the opportunity of a conference of right to review this decision and to present additional information that you believe the service should take into account before finalizing this ruling you were also informed that if this conferente did not take place within days of the date of the letter your request for a waiver of the minimum_funding_standard for the plan_year ending february would be denied and a ruling letter to that effect would be issued you have not contacted this office to schedule a conference hence your request for a waiver of the minimum_funding_standard for the plan_year ending february denied has been this ruling is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager ep classification in _ to the manager ep compliance unit in and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact sincerely yours oia ‘donna m prestia manager employee_plans actuarial group
